DETAILED ACTION
		Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Invention I, Claims 1-17, in the reply filed on December 17, 2021 is acknowledged. Claim 18 is hereby withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Status of Claims
	Claims 1-18 are pending. Claim 18 stands withdrawn as noted above.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the preload structure comprising a plurality of preload structures with different thickness, as set forth in claim 13, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Figures 1 and 1b should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).


Claim Objections
	Claim 17 is objected to because at line 1, the word “any” should be deleted. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4,256,412 (Tybus).
Regarding claim 1, Tybus discloses a composite shaft (1) with an end fitting (2) mounted on at least one end of said shaft and a preload structure (5) arranged to provide a biasing force to bias the composite shaft against the end fitting (see Figure 2);
wherein the end fitting has a first interface surface (at 3.2, end fitting side), the first interface surface being tapered at an angle to the shaft axis;
wherein the shaft has a second interface surface (at 3.2, shaft side) for engagement with the first interface surface, the second interface surface being tapered at an angle to the shaft axis, the second interface surface extending axially from a first end to a second end, the shaft being thicker at the second end than at the first end;
wherein the shaft has a third interface surface (at 3.1, shaft side);
wherein the preload structure has a fourth interface surface (at 3.1, preload structure side) for engagement with the third interface surface; and
wherein at least one of the shaft and the preload structure is shaped such that the contact pressure of the third interface against the fourth interface increases from the first end of the shaft to the second end of the shaft (an inherent feature given the tapered shape of the shaft).
Regarding claim 2, Tybus discloses the third interface surface (at 3.1, shaft side) is tapered (see Figure 2).
Regarding claim 3, Tybus discloses the third interface surface (at 3.1, shaft side) is tapered in the opposite direction to the second interface surface (at 3.2, shaft side; see Figure 2).
Regarding claim 16, Tybus discloses the third interface surface (at 3.1, shaft side) is located radially outwardly of the second interface surface  (at 3.2, shaft side) and wherein the preload structure (5) is provided externally around the circumference of the composite shaft (1; see Figure 2).

Claims 1, 8, 10, and 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4,319,076 (Piur).
Regarding claim 1, Piur discloses a composite shaft (1) with an end fitting (7) mounted on at least one end of said shaft and a preload structure (10) arranged to provide a biasing force to bias the composite shaft against the end fitting (see Figure 1);
wherein the end fitting has a first interface surface (at 9, end fitting side), the first interface surface being tapered at an angle to the shaft axis;
wherein the shaft has a second interface surface (at 9, shaft side) for engagement with the first interface surface, the second interface surface being tapered at an angle to the shaft axis, the second interface surface extending axially from a first end to a second end, the shaft being thicker at the second end than at the first end;
wherein the shaft has a third interface surface (at 8, shaft side);
wherein the preload structure has a fourth interface surface (at 8, preload structure side) for engagement with the third interface surface; and
wherein at least one of the shaft and the preload structure is shaped such that the contact pressure of the third interface against the fourth interface increases from the first end of the shaft to the second end of the shaft (see Figure 1).
Regarding claim 8, Piur discloses the third interface (at 8, shaft side) and the fourth interface (at 8, preload structure side) are in an interference fit (an inherent feature of thrust rings).

Regarding claim 10, Piur discloses the fourth interface surface (at 8, preload structure side) is parallel to the shaft axis (see Figure 1).
Regarding claim 14, Piur discloses the end fitting (7) further comprises teeth (provided by a screw connection; see column 3, line 21) on the first interface surface (at 9, end fitting side) engaging with the composite shaft (1).
Regarding claim 15, Piur discloses the second interface surface is located radially outwardly of the third interface surface, wherein the composite shaft (1) is hollow and wherein the preload structure is located radially inside the composite shaft (see Figure 2, where the positions of the end fitting and preload structure are swapped).
Regarding claim 16, Piur discloses the third interface surface (at 8, shaft side) is located radially outwardly of the second interface surface (at 9, shaft side) and wherein the preload structure (10) is provided externally around the circumference of the composite shaft (see Figure 1).
Regarding claim 17, Piur discloses the preload structure (10) is a metallic ring (see column 3, lines 28-29, where end fitting 7 and preload structure 10 share the same metallic cross-hatching).

Claims 1, 8-10, 14, 16, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2018/0283458 (Bernard).
Regarding claim 1, Bernard discloses a composite shaft (1) with an end fitting (2) mounted on at least one end of said shaft and a preload structure (6) arranged to provide a biasing force to bias the composite shaft against the end fitting (see Figure 3);
wherein the end fitting has a first interface surface (at 5, end fitting side), the first interface surface being tapered at an angle to the shaft axis;
wherein the shaft has a second interface surface (at 5, shaft side) for engagement with the first interface surface, the second interface surface being tapered at an angle to the shaft axis, the second interface surface extending axially from a first end to a second end, the shaft being thicker at the second end than at the first end;
wherein the shaft has a third interface surface (at 6, shaft side);
wherein the preload structure has a fourth interface surface (at 6, preload structure side) for engagement with the third interface surface; and
wherein at least one of the shaft and the preload structure is shaped such that the contact pressure of the third interface against the fourth interface increases from the first end of the shaft to the second end of the shaft (see Figure 3).
Regarding claim 8, Bernard discloses the third interface (at 6, shaft side) and the fourth interface (at 6, preload structure side) are in an interference fit (see paragraph [0010]).
Regarding claim 9, Bernard discloses the interference fit is created by the preload structure (6) having a diameter that differs from the diameter of the composite shaft (1) by at least 80 microns (see paragraph [0010]).
Regarding claim 10, Bernard discloses the fourth interface surface (at 6, preload structure side) is parallel to the shaft axis (see Figure 3).
Regarding claim 14, Bernard discloses the end fitting (2) further comprises teeth (5) on the first interface surface engaging with the composite shaft (1; see Figure 2).
Regarding claim 16, Bernard discloses the third interface surface (at 6, shaft side) is located radially outwardly of the second interface surface (at 5, shaft side) and wherein the preload structure (6) is provided externally around the circumference of the composite shaft (1; see Figure 3).
Regarding claim 17, Bernard discloses the preload structure (6) is a metallic ring (see paragraph [0032]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Tybus.
Regarding claim 4, Tybus discloses the composite shaft as claimed in claim 2, but does not expressly disclose the third interface surface (at 3.1, shaft side) is tapered at an angle of between 0.05 degrees and 0.8 degrees to the shaft (1) axis.
Applicant is reminded that it has been held that where the general conditions of a claim are disclosed in the prior art (i.e. a tapered shaft end), discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the composite shaft of Tybus such that the third interface surface is tapered at an angle of between 0.05 degrees and 0.8 degrees to the shaft axis, as such a modification involves only routine skill in the art. One of ordinary skill in the art would have been motivated to modify the taper angle depending upon the forces the composite shaft is intended to withstand.
Regarding claim 5, Tybus discloses the composite shaft as claimed in claim 2, but does not expressly disclose the third interface surface (at 3.1, shaft side) is tapered such that diameter of the shaft (1) along the third interface surface changes by at least 0.02 mm.
Applicant is reminded that it has been held that discovering an optimum value of a result effective variable (i.e. a diameter change resulting from a taper angle) involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the composite shaft of Tybus such that the third interface surface is tapered such that diameter of the shaft along the third interface surface changes by at least 0.02 mm, as such a modification involves only routine skill in the art. One of ordinary skill in the art would have been motivated to modify the diameter change resulting from the taper angle depending upon the forces the composite shaft is intended to withstand.
Regarding claim 6, Tybus teaches the composite shaft as claimed in claim 5, but does not expressly teach the third interface surface (at 3.1, shaft side) is tapered such that diameter of the shaft (1) along the third interface surface changes by at least 0.05 mm
Applicant is reminded that it has been held that discovering an optimum value of a result effective variable (i.e. a diameter change resulting from a taper angle) involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the composite shaft of Tybus such that the third interface surface is tapered such that diameter of the shaft along the third interface surface changes by at least 0.05 mm, as such a modification involves only routine skill in the art. One of ordinary skill in the art would have been motivated to modify the diameter change resulting from the taper angle depending upon the forces the composite shaft is intended to withstand.
Regarding claim 7, Tybus teaches the composite shaft as claimed in claim 6, but does not expressly teach the third interface surface (at 3.1, shaft side) is tapered such that diameter of the shaft (1) along the third interface surface changes by at least 0.1 mm.
Applicant is reminded that it has been held that discovering an optimum value of a result effective variable (i.e. a diameter change resulting from a taper angle) involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the composite shaft of Tybus such that the third interface surface is tapered such that diameter of the shaft along the third interface surface changes by at least 0.1 mm, as such a modification involves only routine skill in the art. One of ordinary skill in the art would have been motivated to modify the diameter change resulting from the taper angle depending upon the forces the composite shaft is intended to withstand.

Claims 8, 9, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tybus in view of Bernard.
Regarding claim 8, Tybus discloses the composite shaft as claimed in claim 1, but does not expressly disclose the third interface (at 3.1, shaft side) and the fourth interface (at 3.1, preload structure side) are in an interference fit.
Bernard teaches providing an interference fit between a third interface and a fourth interface in order to apply a desired level of preload onto the interface surfaces for the expected or intended loads to be transmitted during use (see paragraph [0010]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fit between the third and fourth interface of Tybus to be an interference fit, as taught in Bernard, in order to apply a desired level of preload onto the interface surfaces for the expected or intended loads to be transmitted during use.
Regarding claim 9, Bernard teaches the interference fit is created by the preload structure having a diameter that differs from the diameter of the composite shaft by at least 80 microns (see paragraph [0010]).
Regarding claim 14, Tybus discloses the composite shaft as claimed in claim 1, but does not expressly disclose the end fitting (2) further comprises teeth on the first interface surface (at 3.2, end fitting side) engaging with the composite shaft (1). 
Bernard teaches providing an end fitting (2) with teeth (5) on a first interface surface engaging with a composite shaft (1) in order to more efficiently transmit forces between the composite shaft and end fitting (see paragraph [0012]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the end fitting of Tybus to have teeth, as taught in Bernard, in order to more efficiently transmit forces between the composite shaft and end fitting.
Regarding claim 17, Tybus discloses the composite shaft as disclosed in claim 16, but does not expressly disclose the preload structure (5) is a metallic ring.
Bernard teaches forming a preload structure (6) as a metallic ring in order to maintain a proper fit with a corresponding shaft (1; see paragraph [0032]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the preload structure of Tybus to be in the form of a metallic ring, as taught in Bernard, in order to maintain a proper fit with the composite shaft.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Piur in view of Bernard.
Piur discloses the composite shaft as claimed in claim 8, but does not expressly disclose the interference fit is created by the preload structure (6) having a diameter that differs from the diameter of the composite shaft (1) by at least 80 microns.
Bernard teaches the interference fit is created by the preload structure (10) having a diameter that differs from the diameter of the composite shaft (1) by at least 80 microns in order to apply a desired level of preload onto the interface surfaces for the expected or intended loads to be transmitted during use (see paragraph [0010]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fit the interference fit of Tybus such that it is created by the preload structure having a diameter that differs from the diameter of the composite shaft by at least 80 microns, as taught in Bernard, in order to apply a desired level of preload onto the interface surfaces for the expected or intended loads to be transmitted during use.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over any one of Tybus and Bernard in view of Piur.
Each of Tybus and Bernard disclose the composite shaft (1 of Tybus, 1 of Bernard) is hollow, but each does not expressly disclose the second interface surface (at 3.2, shaft side of Tybus; at 5, shaft side of Bernard) is located radially outwardly of the third interface surface (at 3.1, shaft side of Tybus; at 6, shaft side of Bernard), and wherein the preload structure (5 of Tybus; 6 of Bernard) is located radially inside the composite shaft.
Piur teaches it is a design choice known in the art of composite shafts to choose between having the second interface surface located radially outwardly of the third interface surface, or having the third interface surface located radially outwardly of the second interface surface (see Figure 2 vs. Figure 1). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the composite shaft of any one of Tybus and Bernard such that the second interface surface is located radially outwardly of the third interface surface, and wherein the preload structure is located radially inside the composite shaft, Piur teaching it is a design choice known in the art of composite shafts to choose between having the second interface surface located radially outwardly of the third interface surface, or having the third interface surface located radially outwardly of the second interface surface.

Allowable Subject Matter
Claims 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Each of Tybus, Piur, and Bernard disclose the composite shaft as claimed in claim 1, but each fails to disclose the preload structure (5 of Tybus, 10 of Piur, and 6 of Bernard) has a greater radial thickness adjacent to the second end of the second interface surface than the radial thickness adjacent to the first end of the second interface surface.
The prior art fails to fairly show or suggest a modification to any one of Tybus, Piur, and Bernard, such that the preload structure has a greater radial thickness adjacent to the second end of the second interface surface than the radial thickness adjacent to the first end of the second interface surface.

Conclusion
The prior art set forth in the attached Notice of References Cited (PTO-892) made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Skroupa whose telephone number is (571)270-3220. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Josh Skroupa/Primary Examiner, Art Unit 3678 
February 7, 2022